164 U.S. 325 (1896)
CAROTHERS
v.
MAYER.
No. 144.
Supreme Court of United States.
Submitted November 4, 1896.
Decided November 30, 1896.
ERROR TO THE SUPREME COURT OF THE STATE OF MONTANA.
*326 Mr. E.W. Toole and Mr. William Wallace, Jr., for plaintiff in error.
Mr. A.T. Britton and Mr. A.B. Browne for defendants in error.
MR. JUSTICE BROWN, after stating the case, delivered the opinion of the court.
Upon the facts above stated, the Supreme Court held, first, that the statute of limitations did not begin to run against the *327 mining claim until the patent had been issued, following in this particular King v. Thomas, 6 Montana, 409; and, second, that the matters alleged as an estoppel having taken place before the time the plaintiffs made their application for a patent, and notice of such application having been given, that all adverse claimants were given an opportunity of contesting the applicant's right to a patent, and that the patent having been issued, it was too late to base a defence upon facts existing prior thereto, citing in support of its position a prior ruling of the court in Talbott v. King, 6 Montana, 76.
Neither of these defences presents a Federal question. Defendants asserted no right under a Federal statute; made no claim under any Federal patent; claimed solely under a statute of limitations, which the highest court of the State declared did not protect them, and certain matters of alleged estoppel in pais, which the court held to constitute no defence.
The writ of error must, therefore, be
Dismissed.